internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-105539-06 number release date index uil no case-mis no --------------------- -------------------- ---------------------------------- ------------------------------ ------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------- ------------------------ --------------------------------------------- ---------------- --------------- ------------------ legend taxpayer country a country b management desk city a city b year year date a date b date c date d ------------------------------------ ---------- ------------------------------- ----------------------------------------------------- ------- ------------- -------------------------- -------------------------- ------------------- ------------------ ------------------ -------------------------- tam-105539-06 issue s whether taxpayer’s securities arbitrage activities conducted through the active_conduct of taxpayer’s banking_financing_or_similar_business in its u s office in city b constitute a securities trading activity under u s tax principles and whether income gains and losses from such activity with respect to securities described in sec_1_864-4 are allocable between effectively_connected_income eci and noneffectively connected income non-eci under the formulary rule_of sec_1_864-4 the percent rule or are treated as entirely effectively connected with taxpayer’s banking_financing_or_similar_business under sec_1_864-4 conclusion s the facts provided indicate that under u s tax principles the securities acquired in taxpayer’s securities arbitrage activity that are also described in sec_1_864-4 b securities were held by taxpayer for trading and not for investment taxpayer’s mark-to-market treatment under sec_475 is not determinative of whether the securities were held for investment or trading for sec_864 purposes however the fact that taxpayer and exam agree the securities in question had more than one year to maturity from date_of_acquisition and as such were b securities as described and that such securities were predominantly disposed from the accounts as of year end provides factual indication of regular securities turnover activity absent a clear_and_convincing proof that a material volume of the turnover observed in the accounts was otherwise with respect to disposition at maturity taxpayer maintained other financial accounts on its u s books for other investments that did not mark to market for financial or tax purposes and such accounts were available but were not used to book the b securities is relevant for determining taxpayer’s factual intent to hold such securities in connection with trading rather than investment taxpayer’s income gains and losses with respect to its b securities that are traded for taxpayer’s own account through taxpayer’s u s office in city b where taxpayer’s banking_financing_or_similar_business is carried on are treated as eci under sec_1_864-4 rather than allocable between eci and non-eci under the percent rule_of sec_1_864-4 the percent rule override in sec_1_864-4 does not apply to non-eci allocations made with respect to any other b securities exam and taxpayer may determine were held for investment rather than for trading taxpayer’s b securities acquired in its securities arbitrage activity are taken into account first to determine the overall percentage of all of its b securities that are subject_to allocation under the percent rule formula tam-105539-06 consequently even though the b securities held for trading are treated entirely as effectively connected under sec_1_864-4 they are included in the percent rule formula to determine the allocation percentage of other b securities that are held for investment rather than for trading facts taxpayer is a corporation resident in country a that conducts retail banking activities in country a and corporate and private banking as well as other financial services in country a and throughout the world taxpayer has many subsidiaries and branches throughout the world including in the united_states where it is engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states as defined in sec_1_864-4 taxpayer is also a dealer_in_securities for purposes of both sec_864 and sec_475 funding of taxpayer’s worldwide operations is overseen by its management desk located at its head office in city a the responsibility for managing the day-to-day funding of the bank’s u s branch operations is delegated to the management desk located in the city b branch under the direction of the country a treasurer among the activities conducted in the united_states was a securities arbitrage activity this activity consisted of the ownership and management of five types of securities portfolios remics us government obligations equity derivatives us equity baskets and interest rate swaps a senior vice president employed by the city b branch managed the bank’s securities arbitrage desk and its management desk in the united_states the securities at issue in this memorandum are the securities acquired through the u s branch securities arbitrage activity the issue concerns whether the income gains and losses from such securities are eligible for allocation between eci and non-eci under the percent rule in regulations sec_1_864-4 taxpayer’s banking_financing_or_similar_business within the united_states included books maintained and managed under country a gaap financial_accounting for taxpayer’s city b and country b operations the city b and country b books included accounts labeled trading placement and investing as taxpayer describes under country a gaap securities held in a trading account are subject_to mark to market treatment securities held in a placement account also sometimes referred to as available for sale are accounted for using the lower_of_cost_or_market securities held in an investment account are carried at cost while the bank may dispose_of securities reflected in the trading or placement accounts prior to maturity the accounting principle generally precludes the bank from disposing of such securities reflected in the investment account prior to maturity tam-105539-06 the bank had latitude as to the account in which securities were recorded for accounting purposes based on these category descriptions one of the factors influencing the booking decision was the natural preference for generating current accounting_income as a result of the accounting mark to market treatment afforded the trading classification thus there was a preference to booking the securities in the account entitled trading the b securities were booked in taxpayer’s city b and country b books in accounts designated by taxpayer as utilized for trading for their own account taxpayer represents that these accounts were labeled this way for country a financial income reporting purposes none of the securities held in connection with the u s branch securities arbitrage activity were identified by taxpayer on its books as held for investment consequently because taxpayer is a dealer_in_securities all such securities were marked to market for tax purposes under sec_475 the accounts in which the b securities were booked were also marked to market for financial_accounting purposes taxpayer’s accounts labeled investing recorded primarily fixed income securities that were generally but not exclusively held to maturity or indexed to variable rate securities these accounts were not marked to market for either financial or tax purposes none of the securities from the securities arbitrage activity were held in any of the accounts labeled as investing taxpayer argues that the designation of the accounts as trading where the b securities were booked is merely a designation for country a gaap purposes and that the designation of an account as a trading investment or placement account is irrelevant for determining whether the b securities were held for trading or investment taxpayer also argues that marking the b securities to market under sec_475 is irrelevant for determining whether the such securities were held for trading or investment other than these statements of the applicable rules that permit or require mark-to-market treatment under sec_475 taxpayer has submitted no factual proof that the b securities acquired in the arbitrage activity were otherwise held for investment rather than for trading the international agent examined taxpayer’s u s books_and_records and observed the average balances of the accounts that held the b securities by comparing taxpayer’s date a and date b aging reports for the securities arbitrage portfolios the agent determined that the turnover rate for the securities was approximately for the sampled period in addition by comparing the taxpayer's date c ------- and date d aging reports the agent determined that approximately of the securities held by taxpayer during the year were no longer held at the end of the year however because the accounts in which the b securities were recorded were regularly marked to market for financial purposes the agent did not determine with certainty the exact tam-105539-06 volume of trading in these accounts how often the portfolio turned over throughout the entire examination period or the gains or losses from individual transactions exam and taxpayer did agree that the securities in the accounts other than treasury securities and stocks all had a term to maturity exceeding one year from taxpayer’s date_of_acquisition and recording in the accounts in question accordingly the determination that the securities qualified as b securities depends on this factual condition taxpayer claims that the income gains and losses from the b securities are eligible for allocation and subject_to partial eci treatment under the percent rule in sec_1_864-4 taxpayer and exam agree that all of the securities in question were capital assets not held in taxpayer’s capacity as a dealer_in_securities and that all of the securities booked in taxpayer’s city b and country b books that were designated as utilized as trading for the taxpayer’s own account were attributable to taxpayer’s u s branch office in city b under the material_participation test of sec_1_864-4 law and analysis sec_1_864-4 provides that for purposes of determining u s source effectively_connected_income under all of sec_1_864-4 and for purposes of determining foreign source effectively_connected_income from dividends or interest or gains or loss from stocks or securities under sec_1_864-5 a nonresident_alien or foreign_corporation shall be considered to be engaged in the active_conduct_of_a_banking_financing_or_similar_business in the united_states if at some time during the taxable_year a nonresident_alien or foreign_corporation is engaged in business in the united_states and the activities of such business consist of any one or more of the following activities with persons situated within or without the united_states a receiving deposits of funds from the public b making personal mortgage industrial or other loans to the public c purchasing selling discounting or negotiating for the public on a regular basis notes drafts checks bills of exchange acceptances or other evidences of indebtedness d issuing letters of credit to the public and negotiating drafts drawn thereunder e providing trust services to the public or f financing foreign exchange transactions for the public taxpayer conducts one or more of the activities listed above on a regular and continuous basis through a u s branch office and is considered to be engaged in the tam-105539-06 active_conduct_of_a_banking_financing_or_similar_business within the united_states these activities are recorded on taxpayer’s city b and country b books_and_records that are maintained in the u s branch office in city b scope of effectively connected rules to taxpayers engaged in the active_conduct_of_a_banking_financing_or_similar_business the determination of u s source effectively_connected_income is subject_to the statutory provisions of sec_864 and sec_864 sec_864 provides that effectively connected treatment of u s source periodical income of the types described in sec_871 sec_871 sec_881 and sec_881 and gain_or_loss from u s sources from the sale_or_exchange of capital assets is determined by reference to whether income gain_or_loss is derived from assets used in or held for use in the conduct of such trade_or_business the asset-use test or the activities of such trade_or_business were a material factor in the realization of the income gain_or_loss the business-activities test all other u s source income gain_or_loss is treated as effectively connected under sec_864 for purposes of determining u s source effectively_connected_income sec_1_864-4 includes the statutory asset use and business activities tests of sec_864 in sec_1_864-4 and and the residual effectively_connected_income rule for all other u s source income is provided in sec_1_864-4 for purposes of determining foreign source effectively_connected_income of a banking_financing_or_similar_business sec_1_864-5 limits the scope of income to interest dividends or gains or losses from the sale of stocks or securities sec_865 supersedes the regulation with respect to the source_of_income from the sale of stocks or securities attributable to a u s office dispositions of stocks and securities attributable to a u s office are treated under sec_865 as giving rise to u s source income gain_or_loss and are subject_to the rules of sec_1_864-4 rather than sec_1_864-5 treatment of income from stocks or securities in a banking_financing_or_similar_business nonresident_aliens or foreign_corporations that are engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states are subject_to sec_1_864-4 with respect to u s source dividends and interest and with respect to gain_or_loss from stocks or securities that are capital assets and that are attributable to the u s office through which such business is carried on securities are defined in sec_1_864-4 as any bill note bond debenture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing items the same definition applies for securities that give rise to foreign source effectively_connected_income sec_1_864-6 regulations sec_1_864-4 provides that for purposes of sec_1_864-4 a stock or security shall be deemed attributable to a u s office of a banking_financing_or_similar_business only if such office actively and materially participated in soliciting negotiating or performing other activities required to arrange the acquisition of the stock or security the material-participation test the u s office need not have been the tam-105539-06 only active_participant see revrul_86_154 1986_2_cb_103 however these provisions only apply if the stocks or securities giving rise to this income gain_or_loss are described as either acquired for one of three purposes provided in sec_1 c ii a - or consist of securities having have one of three particular characteristics as provided in sec_1_864-4 - the rules of sec_1_864-4 take precedence over the asset use and business activities tests in sec_1_864-4 and to determine the effectively connected treatment of stocks or securities acquired in the active_conduct_of_a_banking_financing_or_similar_business the rules provide that u s source dividends or interest from stocks or securities or gain_or_loss from the sale_or_exchange of stocks or securities that are capital assets are treated as effectively_connected_income only if the stocks or securities giving rise to the income gain_or_loss is attributable to a u s office and a were acquired- as a result of or in the course of making loans to the public in the course of distributing such stocks or securities to the public or for the purpose of being used to satisfy the reserve requirements or other requirements similar to reserve requirements established by a duly constituted banking authority in the united_states or b consist of securities as defined which are- payable on demand or at a fixed maturity_date not exceeding year from the date_of_acquisition issued by the united_states or any agency_or_instrumentality thereof or not described in a or in or of this b the same principles apply to determine whether dividends or interest from stocks or securities from sources without the united_states are treated as effectively connected with a banking_financing_or_similar_business within the united_states sec_1 b ii b the sixth type of security provided for under sec_1_864-4 is a default category for all securities that are attributable to a u s office by reason of the material_participation test and do not otherwise fit within one of the categories listed under sec_1_864-4 or b and this sixth category the b securities includes the securities acquired in the securities arbitrage activity at issue in this technical_advice_memorandum tam-105539-06 distinctions between the banking_financing_or_similar_business rules and the asset-use and business-activities tests the banking_financing_or_similar_business rules are similar to the asset-use and business-activities tests in that all three rules apply to securities that are capital assets the main distinctions however are that sec_1 c provides special eci treatment to banking-related activities that may be non-eci under the asset-use or business-activities tests while also providing that certain volumes of investment activity may be treated as non-eci notwithstanding that such activities could be treated as eci under the asset-use or business-activities tests the material-participation test in the banking_financing_or_similar_business rules provide a simpler relief provision for banks to obtain full effectively connected treatment with respect to u s source interest_income from customer loans and other banking-related activities that might otherwise be subject_to_withholding on the gross_income if the material-participation test is met at the inception of a loan origination the income will be treated as effectively connected under sec_1_864-4 regardless of whether the loan is ever held in connection with taxpayer’s trade_or_business_within_the_united_states or whether the trade_or_business continues to be a material factor in the realization of the income throughout the period the loan is held by the taxpayer similarly a security that is not materially negotiated or solicited in a u s office of a banking_financing_or_similar_business will not give rise to eci even if it is held in connection with a trade_or_business_within_the_united_states and meets the asset-use test during the entire period the security is held by the bank the location where a security is booked and managed is not relevant to determining its eci or non-eci treatment see sec_1_864-4 while the banking_financing_or_similar_business rules enable broader eci treatment for customer loans the material-participation test may not be used to provide broad eci treatment to excessive investing within the united_states through the u s office sec_1_864-4 was issued in well before the repeal of withholding on u s source portfolio_interest sec_871 and sec_881 the regulations reflect a balance that provides eci treatment to securities acquired in a banking-related activity actively conducted through a u s office non-banking related activities are initially treated under the regulations as investment activities that are subject_to the percent rule see tm lexi sec_39 date accordingly sec_1_864-4 treats banking-related income gain_or_loss from securities attributable to a taxpayer’s u s office as income that is taxable eci in the trade_or_business under sec_871 and sec_882 and excessive investing as income that should be treated as non-eci and subject_to tax under sec_871 and sec_881 securities treated as banking-related are those described in sec_1_864-4 - and b - securities described in sec_1_864-4 are subject_to a special_allocation formula that determines whether income gain_or_loss from such securities constitutes a volume of activity that would not generally be entered into in a banking business this allocation formula is the percent rule tam-105539-06 application of the percent rule to b securities section sec_1_864-4 limits the amount of income gain_or_loss from b securities that may be treated as eci to a foreign resident taxpayer’s banking_financing_or_similar_business within the united_states sec_1_864-4 provides a non-elective formula that measures the volume of a foreign taxpayer’s b securities in relation to the total assets of the u s office to which the b securities are attributable when the volume of a taxpayer’s b securities is equal to or less than percent of the total assets of the u s office the formula treats all of the income gain_or_loss as effectively connected to the trade_or_business_within_the_united_states as the proportion of b securities rises above percent of the assets of the u s office the formula allocates income gain_or_loss in increasing proportions to non-eci the income gains and losses from the b securities are multiplied by the following formula ___________10 _____________________ average book_value of b securities book_value of total asset of u s office the book_value of the assets is averaged for the year and determined by the sum of the month end balances divided by for example if a taxpayer’s average b securities are dollar_figure and the total assets of the u s office where the banking_financing_or_similar_business is carried on is dollar_figure then the ratio of dollar_figure dollar_figure divided into the fixed numerator of of the income gain_or_loss with respect to the dollar_figure of b securities is treated as eci and is treated as non- eci generally investing activities standing alone regardless of the volume do not constitute a trade_or_business under u s tax principles higgins v commissioner 312_us_217 reh’g denied 313_us_714 regular and continuous trading of stocks securities or commodities generally constitutes a trade_or_business under u s tax principles 10_tc_273 aff’d 171_f2d_457 4th cir cert_denied 336_us_952 citing 139_f2d_465 2nd cir 185_f2d_584 4th cir connelly v commissioner 45_tcm_49 where however a foreign resident conducts a trade_or_business of trading stocks or securities for it’s own account it may be exempt from being treated as a trade_or_business_within_the_united_states under the trading safe_harbor in sec_864 the trading safe_harbor is not available to foreign taxpayers that are dealers in securities and who trade for their own account within the united_states directly sec_864 although such investing and trading activities standing alone within the united_states do not necessarily constitute a trade_or_business_within_the_united_states such activities may tam-105539-06 nevertheless be effectively connected with the active_conduct_of_a_banking_financing_or_similar_business a taxpayer otherwise has within the united_states relevance of investing vs trading under the banking_financing_or_similar_business rules - the percent rule override the banking_financing_or_similar_business rules apply the material-participation test to all securities that are capital assets to determine if they are attributable to the u s office where the business is carried on for this purpose securities acquired for investment or for trading for a taxpayer’s own account are property held by the taxpayer that does not qualify for any of the exceptions to capital_asset classification under sec_1221 see bielfeldt v commissioner t c memo once such securities are attributable to the u s office the rules of sec_1_864-4 apply to determine whether the income gain_or_loss is treated entirely as eci or is subject_to allocation under the percent rule with respect to any of the attributable b securities if any amount of income gain_or_loss from b securities is allocated and treated as non-eci the banking_financing_or_similar_business rules provide that such income will still be treated as eci under the asset use or business_activities_test if the taxpayer is trading stocks or securities for its own account section sec_1_864-4 provides in relevant part- any dividends interest gain_or_loss from sources within the united_states which by reason of the application of sec_1_864-4 ii of this paragraph is not effectively connected with the active_conduct by a nonresident_alien_individual or a foreign_corporation of a banking_financing_or_similar_business in the united_states may be effectively connected for the taxable_year under subparagraphs sec_1_864-4 or sec_1_864-4 of this paragraph with the conduct by such taxpayer of another trade_or_business in the united_states such as for example the business of selling or manufacturing goods or merchandise or of trading in stocks or securities for the taxpayer’s own account emphasis added sec_1_864-4 harmonizes the overall approach of the banking_financing_or_similar_business regulations taking into account that the rules were issued prior to the repeal of gross-basis taxation on portfolio_interest the rule preserved non-eci treatment and gross basis taxation under the percent rule with respect to excessive non-banking related investing in securities while preserving net_basis_taxation on trading activities that are not otherwise generally subject_to tax under sec_871 or sec_881 the distinction between investing and trading under general u s tax principles is applicable in determining whether income that is non-eci under the percent rule is nevertheless treated as eci under sec_1_864-4 although both investment and trading securities may be b securities subject_to allocation under the percent rule sec_1_864-4 only seeks to retain eci treatment with respect to the securities income from u s sources the principal_amount of which is derived from short-term gains and is not subject_to tax under sec_871 and sec_881 for this purpose the distinction between investing and trading under u s tax principles is relevant tam-105539-06 an investor may have gains or losses from the sale or disposition of securities from its investment account the court in liang v commissioner 23_tc_1040 held that the distinction between an investment account and a trading account is that in the former securities are purchased to be held for capital appreciation and income usually without regard to short-term developments that would influence the price of the securities on the daily market in a trading account securities are bought and sold with reasonable frequency in an endeavor to catch the swings in the daily market movements and profit thereby on a short-term basis emphasis added similarly a trader may have fixed or other determinable or other periodic_income fdap of a type described in sec_871 or sec_881 with respect to securities held in connection with a trading activity 721_f2d_810 in order to be a trader a taxpayer’s activities must be directed to short-term trading not the long-term holding of investments and income must be principally derived from the sale of securities rather than the dividends and interest_paid on those securities emphasis added by its terms gains and losses from b securities that are capital assets are subject_to allocation under the percent rule consequently both investment and trader securities eligible classes of b securities subject_to allocation under the rule accordingly the gains and losses from b securities held in connection with an investing activity are subject_to allocation between eci and non-eci under the percent rule along with the fdap_income from such investments the fdap_income earned in connection with a trading activity conducted in the taxpayer’s u s office where its banking_financing_or_similar_business is carried on is subject_to the percent rule override in sec_1_864-4 and treated as eci under the asset-use or business-activities tests along with the gains and losses from such b securities in determining whether a taxpayer who manages its own investments is treated as an investor or a trader under u s principles the relevant considerations are the taxpayer’s investment intent whether the taxpayer principally derives short-term gains or capital appreciation and income and the frequency extent and regularity of the taxpayer’s securities transactions moller pincite see also 530_f2d_1332 9th cir analysis taxpayer and exam agree that taxpayer is a dealer in stocks and securities and that it entered into all of the b securities transactions in a non-dealer capacity directly through the material_participation of its u s branch office the trading safe_harbor for stocks and securities provided by sec_864 does not apply when the taxpayer is a dealer in stocks or securities accordingly taxpayer’s securities are not tam-105539-06 eligible for the trading safe_harbor apart from its investing or trading activities in b securities taxpayer is engaged in trade_or_business_within_the_united_states through the active_conduct_of_a_banking_financing_or_similar_business as defined in sec_1 c i because the b securities were acquired in the same office where taxpayer’s banking_financing_or_similar_business is carried on the potential eci treatment of taxpayer’s b securities is first determined by reference to whether the securities are attributable to taxpayer’s u s office the material-participation test of sec_1_864-4 without regard to the asset-use and business-activities tests securities that are attributable to taxpayer’s u s office that are also b securities are then subject_to the percent rule allocation formula to determine the percentage of income gain_or_loss that is treated as effectively connected with taxpayer’s banking_financing_or_similar_business in determining whether any of the b securities are held for investment or trading taxpayer’s intent with respect to such securities may be observed by reference to the frequency in which such securities were traded and absent clear information establishing such frequency by reference to the intent established for financial purposes in the accounts in which they were booked taxpayer is a dealer_in_securities under sec_475 and is subject_to mark-to-market treatment on all of its b securities except to the extent such securities are properly identified as held for investment see sec_475 since taxpayer did not identify any of its b securities as held for investment and booked them in its accounts designated as utilized for trading for their own account for financial purposes such securities were marked to market for both financial income and u s tax purposes however taxpayer’s mark-to-market treatment for tax purposes does not provide informative evidence of taxpayer’s intent because the b securities could have been subject_to mark-to-market treatment under sec_475 regardless of whether they were booked in a financial trading placement or investment account the requirements and restrictions for booking securities in taxpayer’s financial investment account under country a gaap does provide informative evidence of intent that may not be observed by reference to whether a security in fact marks to market under sec_475 securities that are in fact held with an intent to sell may not be booked in taxpayer’s financial investment accounts however this restriction standing alone is not determinative of whether the use of another account constitutes a non- investment use of such other account absent any other proof use of such other account that permits booking of trading securities is a factor to be considered in determining the status of particular securities booked in such account further evidence of taxpayer’s intent to hold the b securities in question for trading is observed from its actual turnover in the accounts used during the year ended date d a sampling of taxpayer’s aging reports indicate that over of the securities were traded each month during year and that over of the total portfolio held on date c within the taxable_year ended year was disposed as of date d at the end of year tam-105539-06 taxpayer did not provide any factual information supporting a finding of an intent to hold the b securities for capital appreciation or for income nor did it provide evidence demonstrating that the dispositions of securities no longer reflected on the aging reports were dispositions at maturity by definition in order for the securities in issue to qualify as b securities more than one year to maturity must remain from their date_of_acquisition see sec_1_864-4 however exam established the turnover of securities in the account within the same taxable_year ending on date d despite their longer terms to maturity from the date_of_acquisition absent specific information demonstrating that the securities were not otherwise generally disposed of at maturity the turnover observed in the accounts used and the fact such accounts reflect gains and losses currently rather than solely at year end is presumptive of an intent to hold the securities for trading rather than investment moller pincite while such financial_accounting treatment is not determinative the accounts used and the financial mark-to-market treatment voluntarily implemented are also relevant factors that may establish taxpayer’s intent to hold the securities for trading absent a specific showing of holding periods for the securities typical of investors the turnover of of the portfolio as of the year end with respect to securities that by definition must have more than one year to maturity from their date_of_acquisition in order to qualify as b securities is a strong factor that support a factual conclusion that such securities were held for trading and not held for investment all b securities are included in the determination of the allocation percentage regardless of whether they are held for investment or for trading for taxpayer’s own account under the override provision of sec_1_864-4 the portion of the b securities held for trading that allocated to non-eci under the percent rule is then evaluated under the asset-use and business-activities tests of sec_1_864-4 and all of taxpayer’s b securities were acquired booked and managed through their holding_period in the u s office to which the b securities were attributable under the material-participation test such securities were held for use in connection with taxpayer’s trade_or_business_within_the_united_states and the u s office where the trade_or_business is conducted was a material factor in the realization of all the income with respect to the securities consequently all income gain_or_loss with respect to any b securities held for trading is treated as eci to taxpayer’s trade_or_business_within_the_united_states the income gain_or_loss from any other b securities that exam determines were held for investment and that is allocable to non-eci under the percent rule is not subject_to reallocation to eci under the asset-use or business- activities tests summary taxpayer’s acquisitions of securities in its u s branch office where its banking_financing_or_similar_business is carried on is subject_to the material-participation test of sec_1_864-4 to determine whether such securities are attributable to such u s office the b securities attributable to taxpayer’s u s office are included in the tam-105539-06 percent rule formula of sec_1_864-4 whether the securities are held for investment or trading sec_1_864-4 overrides the non-eci allocation determined under the percent rule_of the income gains and losses from the b securities held for trading such income gains and losses are treated as eci to taxpayer’s trade_or_business_within_the_united_states under the asset-use and business-activities tests in sec_1_864-4 and based on the information provided taxpayer’s b securities acquired in its securities arbitrage activity were in fact held for trading and are all subject_to the sec_1_864-4 override of the percent rule caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
